Title: John Quincy Adams to Abigail Adams, 12 July 1794
From: Adams, John Quincy
To: Adams, Abigail


          
            Dear Madam
            Philadelphia July 12. 1794.
          
          I am yet uncertain as to the next point of my departure. But as I do not hear of any opportunity to go from hence, it is probable I may be permitted to return to Boston. I am glad that the man who has partly engaged to go with me, has already been to take, the small pox, as he will probably be ready upon my return and I shall be obliged to go by the very first opportunity.
          I have begun upon my course of reading in the Office of the Secretary of State, who thinks it will furnish me employment for about ten days; I shall then either go from hence or immediately return to Boston.
          Thomas has concluded to remain here, and I believe it will be as advantageous to his interest as it would be were he to take my Office in Boston.
          Piomingo, and a number of Chickasaw chiefs and warriors are here, and have had an Audience of the President, at which I was present, and assisted in smoking the pipe with them.
          My health has been improved by my Journey, and I find myself much recruited.
          Affectionately your’s
          
            J.Q. Adams.
          
          
            I find there is no allowance made me for a secretary.— But I should be very much gratified to have my brother Thomas go with me; I wish it could be made agreeable to my father.— The expences of travelling and of his board and lodging there, I would defray with pleasure: and if my father would make him the same allowance which he does at present, I think Tom would be glad to go with me, and spend nine or twelve months in Europe.— I think it could not possibly be a material injury to his prospects. he certainly never will have an opportunity when he can spare a year of his time with so little inconvenience and very possibly, he might while in Holland meet with some chance of pursuing a profitable business for himself, in a line at least as well suited to his genius & inclination as his present profession.— The plan would be very agreeable to him, but he is reluctant at making the proposal.
            Will you be so kind as to mention it to my father, and let me have an answer by the very first post. If the thing should meet with his consent there will not be a moments time to spare—
            
              J. Q. A.
            
          
         